DISMISS; Opinion Filed February 28, 2013




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-12-01505-CV

                  IN THE INTEREST OF B.C.S AND A.M.C., CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-11503

                                         OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By letter dated November 7, 2012, the Court informed appellant that the required $175

filing fee was past due. We instructed appellant to pay the fee within ten days of the date of the

letter and cautioned him that failure to do so would result in dismissal of his appeal without

further notice. See TEX. R. APP. P. 42.3(b).

       As of today’s date, appellant has not paid the filing fee. Accordingly, we dismiss the

appeal. See TEX. R. APP. P. 42.3(b).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


121505F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF B.C.S AND                      On Appeal from the 255th Judicial District
A.M.C., CHILDREN                                  Court, Dallas County, Texas
                                                  Trial Court Cause No. DF-12-11503.
No. 05-12-01505-CV                                Opinion delivered by Chief Justice Wright.
                                                  Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Alicia Marie Lucas, recover her costs of the appeal from
appellant, Brandon Cooper.


Judgment entered February 28, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                              2